409 F.2d 839
Jesus M. V. QUINTERO, Appellant,v.The UNITED STATES of America, Appellee.
No. 22491.
United States Court of Appeals Ninth Circuit.
April 11, 1969.

James A. Wallace, of Rivera & Wallace, Beverly Hills, Cal., for appellant.
Wm. Matthew Byrne, Jr., U. S. Atty., Robert L. Brosio, Asst. U. S. Atty., Crim. Div., Howard B. Frank, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, JERTBERG and KOELSCH, Circuit Judges.
PER CURIAM:


1
Quintero was convicted on three counts involving the importation and transportation of untaxed heroin. We affirm.


2
The evidence was sufficient. This is a much stronger case than Ramirez v. United States, 9 Cir., 363 F.2d 33, upon which Quintero relies. Here there were act, word and conduct on the part of Quintero which were found wanting in Ramirez.


3
A contention was and is made by Quintero that Galindo, a joint actor, did not properly waive his Fifth Amendment rights when he testified. We cannot agree. If Galindo had been believed, his testimony was all favorable to Quintero. Furthermore, Galindo's privilege was not Quintero's.